DETAILED ACTION


Allowable Subject Matter
Claims 1-19 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the prior art teaches a data processing apparatus, comprising:
rendering circuitry to render an 
prediction circuitry to predict, in dependence upon a status of at least one rendering stage of the plural successive rendering stages, whether a total time period for rendering the 
allocation circuitry to vary the respective initial rendering stage time allocation for one or more of the plurality of successive rendering stages, which have not yet completed rendering the respective set of data thereof, responsive to the prediction circuity, so as to shorten the total time period for rendering the 
However in the context of claim 1 as a whole, the prior art does not teach “a entire image frame.” Therefore, claim 1 as a whole is allowable.
Claim 18 and 19 are respectively allowable for the same reason described as above.
The corresponding dependent claims depend directly from the claim that contains allowable subject matter comprise allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611